mm nc Reporl Date: Deeembcr 10, 2018

 

livth
United States District Coul~t FiLED lN THE U.S. DiSTRlCT COURT
EASTERN DlSTRlCT OF WASHINGTON
for the
Eastern District of Washington DEC l n zola
Petition for Warrant or Summons for Offender Under Supep\§§lilg‘ MCAvOY' CL§F§|;U_W
YAKIMA. wASHlncaT`oN
Namc ofOl`l`endcr: Carl Kcnneth Conner Case Number: 0980 2:10CR00130-LRS-1
Addrcss of Offender: Kettle Falls, Wnshington 99141

Name of Senteneing Judieial Offieer: The llonorable Lonny R. Suko, Senior U.S. District Judgc
Date of Original Sentencc: March 16, 201 l

Original Offcnse: Posscssion with Intenl to Distribute 100 Grams or More ofn Mixture or Snbstanee
Containing a Detectable Amount ofl'lcroin, 21 U.S.C. § 841(;:)[1)

Original Sentcnee: Prison » 60 months Typc of Supervision: Probation
TSR ~ 48 months

Rcvoeation Sentence Prison » 12 months and l day
December 4. 2014 TSR - 40 months

Revoeation Sentence Prison - 12 months and l day

July 11,201';’ TSR - until Mareh 15, 2019
Asst. U.S. Attorney: Matlhe\v F. Duggan Date Supen-'ision Comrneneed: Ma_y 25. 2018
Defcnsc Attorney: Federnl Defendcrs Ot`fiee Date Supcrvision lixpircs: Mareh 15, 2019

 

PE'FI'I`[ONlNG 'l`HE COUR`I`

'I`o incorporate the violation(s} eontaincd in this petition in future proceedings with lite violation(s) previously
reported to the Court on 08!1?!2018, 09105:`201 B, 09£13;’2018, and 10)'26!2013,

The probation officer believes that the offender has violated the following eondition(s) of supervision:

Violation Number Naturc ol`Noncompli:mec

 

6 i\‘.|andatorv Condition # 2: You must not unlawfully possess a controlled substance,
including marij uana, which remains illegal under federal law.

Suggorlinp Evidenee: Mr. Conner violated his eontlilions of supervised release by being
in possession of methamphetamine on or about November 26, 2018.

On May 25, 2018, Mr. Conner signed his judgment for ease number 2:10CR00130-LRS-1_.
indicating he understood all conditions ordered by the Coun. Spceil'ieally, Mr. Conner was
made aware he is prohibited from possessing illegal controlled substances

ProblZC

Re: Cenner, Carl Kenneth
December 10, 2018

Page 2

/\ceording to the Ferry County Sberifl`s report, case number 18-1-0¢1041 on November 2(1,
201 S, a Ferr_v County Sherit`l`s deputy observed a vehicle known to Mr. Conner. The deputy
turned around to follow the vehicle and the tailligltts suddenly disappearedl 'l`he deputy
searched the area and located the vehicle on a pile ol`branches near a creek. lt appeared to
the deputy the vehicle entered the pile of debris at a high rate of specd. lt was also
concluded that lvlr. Conncr had allegedly been driving with his lights off.

The deputy contacted a female passengcr; no one else was located in the vehicle At`ter
questioning the female passenger identified Mr. Conner as the drivcr, and l\/lr. Conner had
appeared to have eluded on foot after erashing the velticlc. Deputies searched thc area after
hearing branches breaking nearby, but Mr. Conner was not located.

A search warrant was signed and executed on the vehicle. In the backseat, a deputy located
a small zip lock bag containing methamphetamine and a glass smoking device. Also located
was a quantity of unknown black pills located inside a purse. A cell phone bill addressed
to Mr. Conner, to include a cell phone that the female passenger identified as Mr. Conncr‘s.
was found in the vehiclc. Synthetic urine was also found in the vehicle

The U.S. Probation Ofiice respect fully recommends the Conn to incorporate the violation(s) contained in this petition
in future proceedings with tltc violation(s) previously reported to the Court.

1 declare under penalty ofperj u:y that the foregoing is true and eorrect.

Exeeutcd on: December 10, 2018

 

SfCorey M. MeCain

 

Corey M. McCain
U.S, Probation Offteer

l’roblZC

Re: Conner, Carl Kenneth
December 10, 2018

Page 3

 

THE COURT ORDERS

No Action

The Issuance of a Warranl

The lssuance of a Summons

The incorporation ofthc violation(s) contained in this
petition with the other violations pending before the
Court.

Defcndant to appear before the Judge assigned to the
case.

Defendant to appear before the Magistrate Judge.
t l other Md

Slgnaturc ofJudtclal Off`tcer

/z///:)//a'

Date

l_\!_\l_\l_\
\Ae._.i\_.._;\_t

`l`\:

